J-S13030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    PHILLIP G. MOELLER, JR.                    :
                                               :
                       Appellant               :      No. 1303 MDA 2021

       Appeal from the Judgment of Sentence Entered September 8, 2020
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0001646-2015


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: JULY 27, 2022

        Appellant, Phillip G. Moeller, Jr., appeals nunc pro tunc from the

judgment of sentence entered in the Schuylkill County Court of Common

Pleas, following his jury trial conviction for one count of involuntary

manslaughter.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On October 8, 2013, Appellant babysat his girlfriend’s four-year-old grandson

(“Victim”). (See N.T. Trial, 7/23/20, at 91). That evening, Appellant called

his girlfriend and told her that Victim “fell, had an accident,” and Victim was

“in the hospital.” (Id. at 97). At first, Appellant told his girlfriend that Victim


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2504(a).
J-S13030-22


fell after “jumping on the bed.” (Id. at 100). Later, Appellant changed his

story and claimed that Victim was injured while “they were roughhousing and

[Appellant] was holding [Victim] up in the air and dropping him on the bed.”

(Id. at 101). Appellant indicated that Victim hit his head on the “corner of

the footboard pole there on the bed.” (Id. at 102). Days later, Victim died

as a result of his injuries.

       On September 10, 2015, the Commonwealth filed a criminal information

charging Appellant with involuntary manslaughter. Appellant proceeded to his

first jury trial, which ended in a mistrial on June 6, 2017. Following a second

trial, a jury found Appellant guilty of involuntary manslaughter on July 24,

2020.2    On September 8, 2020, the court imposed an aggravated-range

sentence of two (2) to five (5) years’ imprisonment.

       On October 5, 2020, Appellant filed an untimely post-sentence motion.

In it, Appellant claimed that he was unable to timely file a post-sentence

motion due to delays arising from the COVID-19 pandemic. Appellant asked

the court to grant nunc pro tunc relief and consider the motion as properly

filed, and he requested the imposition of a lesser sentence. On November 10,

2020, the court granted nunc pro tunc relief, accepted the motion as properly



____________________________________________


2At trial, the Commonwealth presented testimony from Doctor Paul Bellino,
M.D., who testified as an expert in “pediatrics and child abuse.” (N.T. Trial at
162). Significantly, Dr. Bellino opined that Victim’s injuries were inconsistent
with a single fall. (See id. at 192). Rather, Dr. Bellino’s “medical impression
[was] that this child has been physically abused.” (Id. at 193).

                                           -2-
J-S13030-22


filed, and scheduled a hearing on Appellant’s sentencing claim. Following a

hearing, the court declined to reduce Appellant’s sentence.

      On April 23, 2021, Appellant filed a counseled petition pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, alleging that

prior counsel was ineffective in conjunction with the preservation of post-

sentence and direct appeal rights. The court granted PCRA relief on August

24, 2021. Specifically, the court reinstated Appellant’s right to file another

post-sentence motion nunc pro tunc. Appellant timely filed a post-sentence

motion nunc pro tunc on August 27, 2021. Appellant argued that the court

imposed an aggravated-range sentence “based upon testimony that other

bruises found on the victim ‘could have’ been caused by abuse.”        (Post-

Sentence Motion Nunc Pro Tunc, filed 8/27/21, at ¶4). Appellant insisted that

no other facts supported such a harsh sentence, and he requested that the

court modify his sentence to fall within the standard range. The court denied

relief on October 6, 2021.

      Appellant timely filed a notice of appeal nunc pro tunc on October 8,

2021. On October 12, 2021, the court ordered that Appellant file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.        Appellant

timely filed his Rule 1925(b) statement on October 26, 2021.

      Appellant now raises one issue on appeal:

         Whether the [trial] court abused its discretion by imposing
         a sentence that was unduly harsh?

(Appellant’s Brief at 6).

                                    -3-
J-S13030-22


      Appellant argues that the court relied on impermissible factors when

imposing an aggravated range sentence. Specifically, Appellant contends that

the court based the sentence on “speculative” testimony that Appellant

intentionally committed acts of child abuse.        Appellant maintains the

Commonwealth did not put the question of Appellant’s intention before the

jury. Further, Appellant emphasizes that some trial testimony supported his

claim that Victim’s bruising resulted from roughhousing and medical treatment

rather than child abuse. Appellant insists the court improperly relied on the

speculative testimony to justify the imposition of an aggravated range

sentence. Appellant concludes that this Court must vacate the sentence and

remand for re-sentencing.    As presented, Appellant’s claim challenges the

discretionary aspects of his sentence. See Commonwealth v. Shugars, 895

A.2d 1270 (Pa.Super. 2006) (stating claim that sentence was excessive based

on impermissible factors constitutes challenge to discretionary aspects of

sentencing).

      “Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.” Commonwealth v. Phillips, 946 A.2d

103, 112 (Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S.Ct. 2450, 174

L.Ed.2d 240 (2009). Prior to reaching the merits of a discretionary aspects of

sentencing issue:

         [W]e conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify

                                    -4-
J-S13030-22


         sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (quoting Commonwealth v.

Hyland, 875 A.2d 1175, 1183 (Pa.Super. 2005)).

      When appealing the discretionary aspects of a sentence, an appellant

must invoke this Court’s jurisdiction by including in his brief a separate concise

statement demonstrating a substantial question as to the appropriateness of

the sentence under the Sentencing Code. Commonwealth v. Mouzon, 571

Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P. 2119(f). “The requirement that an

appellant separately set forth the reasons relied upon for allowance of appeal

furthers the purpose evident in the Sentencing Code as a whole of limiting any

challenges to the trial court’s evaluation of the multitude of factors impinging

on the sentencing decision to exceptional cases.” Phillips, supra at 112

(emphasis in original) (internal quotation marks omitted).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”       Commonwealth v. Anderson, 830

A.2d 1013, 1018 (Pa.Super. 2003). “A substantial question exists only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing


                                      -5-
J-S13030-22


process.” Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa.Super. 2015)

(en banc) (quoting Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.Super.

2011)). A substantial question is raised when an appellant alleges that his

sentence is excessive because of the trial court’s reliance on impermissible

factors. See Commonwealth v. Allen, 24 A.3d 1058, 1064-65 (Pa.Super.

2011).

      Instantly, Appellant timely filed his notice of appeal nunc pro tunc, and

he preserved his issue by including it in his post-sentence motion nunc pro

tunc. Although Appellant’s brief does not include a Rule 2119(f) statement,

the Commonwealth has not objected to this deficiency.           Likewise, this

deficiency does not hamper our ability to resolve Appellant’s claim.      See

Shugars, supra at 1274 (stating that Superior Court may review claims that

fail to comply with Rule 2119(f) if Commonwealth does not object and absence

of Rule 2119(f) statement does not significantly hamper ability to review

appellant’s argument). Further, Appellant’s claim raises a substantial question

as to the appropriateness of the sentence imposed.        See Allen, supra.

Accordingly, we proceed to address the merits of Appellant’s issue.

      This Court reviews discretionary sentencing challenges based on the

following standard:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. An abuse of
         discretion is more than just an error in judgment and, on
         appeal, the trial court will not be found to have abused its
         discretion unless the record discloses that the judgment

                                     -6-
J-S13030-22


        exercised was manifestly unreasonable, or the result of
        partiality, bias or ill-will.

Commonwealth v. McNabb, 819 A.2d 54, 55 (Pa.Super. 2003) (quoting

Commonwealth v. Hess, 745 A.2d 29, 30-31 (Pa.Super. 2000)).

     “[A] court is required to consider the particular circumstances of the

offense and the character of the defendant.” Commonwealth v. Griffin, 804

A.2d 1, 10 (Pa.Super. 2002), cert. denied, 545 U.S. 1148, 125 S. Ct. 2984,

162 L.Ed.2d 902 (2005).      “In particular, the court should refer to the

defendant’s prior criminal record, his age, personal characteristics and his

potential for rehabilitation.” Id. When considering the propriety of imposing

an aggravated range sentence, this Court has previously said:

        [T]he guidelines were implemented to create greater
        consistency and rationality in sentencing. The guidelines
        accomplish the above purposes by providing a normal for
        comparison, i.e., the standard range of punishment, for the
        panoply of crimes found in the crimes code and by providing
        a scale of progressively greater punishment as the gravity
        of the offense increases….

        The provision of a “norm” also strongly implies that
        deviation from the norm should be correlated with facts
        about the crime that also deviate from the norm for the
        offense, or facts relating to the offender’s character or
        criminal history that deviates from the norm and must be
        regarded as not within the guidelines contemplation. Given
        this predicate, simply indicating that an offense is a serious,
        heinous or grave offense misplaces the proper focus. The
        focus should not be upon the seriousness, heinousness or
        egregiousness of the offense generally speaking, but, rather
        upon how the present case deviates from what might be
        regarded as a “typical” or “normal” case of the offense under
        consideration.

        An aggravated range sentence … will thus be justified to the

                                     -7-
J-S13030-22


         extent that the individual circumstances of [an appellant’s]
         case are atypical of the crime for which [he] was convicted,
         such that a more severe punishment is appropriate.

Commonwealth v. Fullin, 892 A.2d 843, 848 (Pa.Super. 2006) (internal

citation omitted).

      Instantly, the sentencing court provided an on-the-record statement of

reasons to support the sentence imposed. Initially, the court acknowledged

that Appellant had no prior record and appeared to be a responsible person.

(N.T. Sentencing, 9/8/20, at 8).     Nevertheless, the court emphasized that

Victim’s injuries were inconsistent with Appellant’s explanation, and not the

type “which would have occurred if a kid was thrown up in the air and came

down on a bedpost.” (Id.) Our review of the record confirms this assertion.

Specifically, Dr. Bellino testified that “the injury to [Victim’s] brain caused

swelling which ultimately compromised the circulation of blood to his brain as

well as the function of his brain.” (N.T. Trial at 168). Dr. Bellino also observed

that Victim had suffered hemorrhages in both eyes, an “air leak” in his chest,

and physical trauma to his upper arms, chest, and abdomen. (Id. at 190-

91). Moreover, regarding Appellant’s explanation for the injuries, Dr. Bellino

testified there was “nothing there to suggest that there’s been any significant

trauma to the back of the head.” (Id. at 173).

      Dr. Bellino noted that the location of Victim’s bruises indicated that

Victim was abused:

         Well, I believe there’s medical evidence on [Victim’s]
         examination that he has had multiple points of impact over

                                      -8-
J-S13030-22


        his face, sides of both of his head, [and] his shoulders that
        are caused by trauma. The story that is offered is that he
        hasn’t engaged in any physical behavior that could have
        produced those kinds of traumatic injuries.

        I would not expect to see the amount of bruising that he has
        from just the child exploring his environment. This coupled
        with the severe brain injury that he has including the
        bleeding within his head as well as the injury to the actual
        brain tissue itself with the lack of any other history is what
        we see in cases of child physical abuse. So it would be my
        medical impression that this child has been physically
        abused.

(Id. at 192-93). Thus, contrary to Appellant’s assertions, the court did not

base the sentence upon mere speculation.         Rather, the court drew its

conclusions from the ample testimony of the Commonwealth’s expert.

     Here, the court properly considered the particular circumstances of the

case and Appellant’s individual character. See Griffin, supra. Based upon

the foregoing, the court found that Appellant’s conduct warranted an

aggravated sentence where evidence of child abuse distinguished this case

from a typical involuntary manslaughter case.      See Fullin, supra.    Under

these circumstances, we see no abuse of discretion. See McNabb, supra.

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.




                                    -9-
J-S13030-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/27/2022




                          - 10 -